An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (John S. Moore, J., at plea and sentence), rendered on or about March 31, 2009, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
Counsel for appellant is referred to Rules of the Appellate Division, First Department (22 NYCRR) § 606.5. Concur— Andrias, J.P., Nardelli, Moskowitz, DeGrasse and Román, JJ.